Case 3:19-cv-01713-JAH-BGS Document 3 Filed 09/09/19 PageID.32 Page 1 of 2



 1 LOUIS R. MILLER (State Bar No. 54141)
     smiller@millerbarondess.com
 2 AMNON Z. SIEGEL (State Bar No. 234981)
     asiegel@millerbarondess.com
 3 MILLER BARONDESS, LLP
     1999 Avenue of the Stars, Suite 1000
 4 Los Angeles, California 90067
     Telephone: (310) 552-4400
 5 Facsimile:   (310) 552-8400
 6 Attorneys for Plaintiff Herring Networks, Inc.

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11

12 HERRING NETWORKS, INC.,                            CASE NO. 19CV1713 JAH BGS
13                     Plaintiff,
                                                      PLAINTIFF HERRING
14              v.                                    NETWORKS, INC.’S NOTICE OF
                                                      PARTY WITH FINANCIAL
15 RACHEL MADDOW; COMCAST                             INTEREST
     CORPORATION; NBCUNIVERSAL
16 MEDIA, LLC; and MSNBC CABLE
     L.L.C.,
17
                       Defendants.
18
19

20

21

22

23

24

25

26

27

28

     437519.1                                                            Case No. 19CV1713 JAH BGS
                PLAINTIFF HERRING NETWORK, INC.'S NOTICE OF PARTY WITH FINANCIAL INTEREST
Case 3:19-cv-01713-JAH-BGS Document 3 Filed 09/09/19 PageID.33 Page 2 of 2



 1              Pursuant to Civil Local Rule 40.2, counsel of record for Plaintiff Herring Networks, Inc.

 2 certifies that the following listed parties may have a financial interest in the outcome of the case:

 3                 Herring Networks, Inc.

 4                 Rachel Maddow

 5                 Comcast Corporation

 6                 NBCUniversal Media, LLC

 7                 MSNBC Cable, L.L.C.

 8

 9 DATED: September 9, 2019                       MILLER BARONDESS, LLP
10

11

12
                                                  By:         /s/ Amnon Z. Siegel
                                                          AMNON Z. SIEGEL
13                                                        Attorneys for Plaintiff
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     437519.1                                       2                    Case No. 19CV1713 JAH BGS
                PLAINTIFF HERRING NETWORK, INC.'S NOTICE OF PARTY WITH FINANCIAL INTEREST
